Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 1 of 11




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


    PEACH.COM, LLC, a Delaware limited
    liability company; and LEVINSON                   Case No. 1:21-cv-20636-DPG
    MANAGEMENT GROUP LLC, a Florida
    limited liability company,
                                                      DEFENDANTS’ RESPONSE AND
                       Plaintiffs,                    OPPOSITION TO PLAINTIFFS’
                                                      MOTION FOR LEAVE TO
    v.                                                CONDUCT JURISDICTIONAL
                                                      DISCOVERY AND STAY OF
    PEACHLY, LLC, a Nevada limited liability          DEFENDANTS’ MOTION TO
    company; and KERIM ERAVCI, an                     DISMISS FOR LACK OF
    individual,                                       PERSONAL JURISDICTION
                                                      (D.E. 10) PENDING
                       Defendants.                    JURISDICTIONAL DISCOVERY




           Plaintiffs’ Motion for Leave to Conduct Jurisdictional Discovery should be denied.
  The only evidence before the Court is that Defendants have no contacts with Florida
  whatsoever. Defendants seek to force Arizona-based Peachly to respond to broad, far-
  reaching discovery in a distant forum where it has not had a single customer, has not
  targeted with its marketing, and has made no revenue. There is no reasonable basis to allow
  jurisdictional discovery. Therefore, Plaintiffs’ Motion should be denied and the briefing on
  Defendants’ Motion to Dismiss should move forward without delay.


           I.       Prefatory Statement
           Despite the fact Defendants plainly have no contacts with Florida whatsoever,
  Plaintiffs strain to portray Defendants’ Motion to Dismiss as evasively drafted to cover up
  actual contacts with Florida. (DE 16, pp. 2, 3) (referencing “the lawyerly drafted
  declaration . . . in which he declares in largely conclusory terms that Peachly conducts no

                                                1
  21789-21789-00001\\MCS\\AKH\\4513449.2
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 2 of 11
                                                                             1:21-cv-20636-DPG


  business in Florida, has derived no income from Florida residents, and has not targeted
  Florida residents with any marketing”; and “[w]ithout providing any supporting evidence
  to the contrary, Defendants’ Dismissal Motion, nakedly attacks Plaintiffs’ jurisdictional
  allegations”). Of course, because proving a negative, like Defendants do not advertise in
  Florida or target Florida residents is not the type of fact susceptible to documentary
  evidence, its purported absence is not surprising.
         Plaintiffs mischaracterize assertions in Defendants’ declaration—suggesting
  reference to “Peachly” (the entity) is only a reference to <peachly.com> (the website)—to
  claim Defendants “failed to address” certain matters: “Tellingly, . . . the declaration avoids
  addressing whether either of the Peachly Solicitation Websites . . . have ever solicited
  anyone from Florida (and/or whether any banner advertising, pay-per-click and/or any
  related online marketing has yielded interest from Florida content creators. (See id., p. 3)
  (emphasis added). Of course, those facts are contemplated in Defendants’ Declaration
  because Peachly (the entity) owns the websites and “Peachly has not targeted Florida
  residents with any marketing” and “Peachly has derived no income from Florida residents.”
  (DE 10-1 ¶¶ 23–24).
         Plaintiffs suggest Defendants’ Declaration “is completely silent as to whether any
  on-line advertising, banner advertising, via third-party websites, and/or pay per click
  advertising has resulted in inquiries from Florida [and, t]hus, Defendants’ Dismissal
  Motion (and its supporting Eravci Declaration) fail to address Plaintiffs’ jurisdictional basis
  as pled.” (DE 16, p. 4). But this assertion only further mischaracterizes Defendants’
  Declaration. In fact, Peachly is only in its beta-testing phase, it has earned no revenue to
  date (from Florida or anywhere), and none of its developers or beta testers are in Florida.
  (DE 10-1 ¶¶ 7, 26–27). There simply is no basis for Plaintiffs’ claim that Defendants are
  secretly courting Florida residents. And, of course, if Defendants had truly “fail[ed] to
  address Plaintiffs’ jurisdictional basis as pled,” Plaintiffs would have no problem
  demonstrating personal jurisdiction without any discovery in response to the Motion to

                                                2
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 3 of 11
                                                                           1:21-cv-20636-DPG


  Dismiss, since Plaintiffs are entitled to the presumption of truth of their unchallenged
  allegations.
           Plaintiffs next assert that, “[t]ellingly, Defendants’ Dismissal Motion (and
  supporting declaration) fails to address to the overall number (and related percentage) of
  their content creators hailing from Florida which may be gleaned from that data [collected
  by Defendants].” (DE 16, pp. 11–20). But, again, Defendants are only in beta testing, and
  Defendants demonstrated that none of its beta testers (or developers) are from Florida. (DE
  10-1 ¶¶ 7, 26–27). Again, it is only by ignoring and distorting Defendants’ evidence that
  Plaintiffs can assert arguments in favor of jurisdictional discovery.
           Plaintiffs then suggest Defendants are lying about making money by parading a
  number of testimonials about users making money on the PEACHLY platform. But
  whether a user makes money on the platform does not conflict with Defendants’ declaration
  that it has made no money on the platform. Again, the platform is still in the beta-testing
  phase. Plaintiffs’ efforts to attribute devious intent are simply unfounded.
           The reality is Plaintiffs have no basis for asserting personal jurisdiction over
  Defendants. This is precisely why Plaintiffs have chosen to press for discovery rather than
  respond to the Motion to Dismiss. Plaintiffs’ Motion for Jurisdictional Discovery does not
  reasonably raise the prospect that discovery will yield helpful information beyond mere
  speculation. It flies in the face of the Due Process Clause that anyone could file a lawsuit
  against a nonresident—without any jurisdictional basis whatsoever—and force the
  nonresident to incur the expense of discovery (particularly the exceptionally broad
  discovery sought by Plaintiffs) to further substantiate the fact it has no contacts with the
  State.
           Since Defendants have definitively demonstrated that they began working with the
  PEACHLY name before Plaintiffs claim to have selected the PEACH name and acquired
  the <peach.com> domain name (DE 10, p. 2; DE 10-1 ¶ 9, Exhibit A), Plaintiffs’ objective
  in seeking to impose unnecessary costs on an apparent competitor with fewer resources is

                                                3
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 4 of 11
                                                                            1:21-cv-20636-DPG


  abundantly clear. The excessively broad scope of their discovery requests, which goes well
  beyond personal jurisdiction, only makes this objective more clear.
         Accordingly, Plaintiffs’ Motion should be denied and briefing on the Motion to
  Dismiss should move forward without delay.


         II.    Plaintiffs Never Made a Prima Facie Showing
         Before even considering Peachly’s evidence and whether Peach.com, LLC and
  Levinson have raised a genuine dispute that would justify discovery, the Court must first
  find that the complaint pled sufficient facts to make out a prima facie case that either
  Defendant committed an act within the state of Florida out of which these claims arise.
  Catalyst Pharms., Inc. v. Fullerton, 748 F. App'x 944, 947 (11th Cir. 2018). In the online
  defamation context, the Eleventh Circuit held that, “A party asserting jurisdiction in Florida
  over a nonresident defendant for a defamation claim must make a prima facie showing that
  the purported defamatory statements were not merely accessible to, but also ‘accessed by
  a third party in Florida.’” Catalyst Pharms., Inc. v. Fullerton, 748 F. App’x 944, 947 (11th
  Cir. 2018) (emphasis added). Trademark infringement, like defamation, is considered a tort
  and the allegation that the use of the purportedly infringing mark was accessible to a third
  party in Florida is not enough. To make a prima facie showing, Peach.com, LLC and
  Levinson must allege that the websites were accessed by a third party in Florida. The
  Complaint utterly fails in this regard.
         Plaintiffs may argue that under Louis Vuitton, it is sufficient that they plead that the
  Peachly websites are accessible in Florida and attract potential content creators who may
  be in Florida. Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1354 (11th Cir.
  2013). Despite some broad language in the Louis Vuitton case that may, at first blush,
  appears to support that alleging accessibility of a website in a forum is enough, the Eleventh
  Circuit clarified in the Louis Vuitton opinion that the operable allegation there was that the
  trademark infringement caused injury in Florida—and later clarified in Catalyst

                                                4
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 5 of 11
                                                                             1:21-cv-20636-DPG


  Pharmaceuticals, that “were we to extend these rulings on trademark infringement to say
  that mere accessibility is enough to establish a prima facie case that defamation “occurred
  within” Florida . . . we would be at odds with the Florida Supreme Court’s holding…” 748
  F. App’x. at 947–48 (11th Cir. 2018).
         Here, the allegations of the complaint are that Peachly is too similar to, and thus, an
  infringement as to Peach.com, LLC, a Delaware limited liability company that is not
  registered to do business in Florida. (DE10, p. 7 n.1). Levinson, a Florida entity, has added
  itself as a plaintiff in this case, presumably to manufacture jurisdiction, but Levinson is
  only alleged to be the manager of Peach.com, LLC, not the operator of the supposedly
  injured platform. Thus, the complaint fails to properly allege that jurisdiction is appropriate
  in Florida and rather, merely asserts vague and conclusory allegations that cannot satisfy
  Plaintiffs’ burden. See Catalyst Pharms. at 946.


         III.   There Is No Genuine Dispute That Would Justify Subjecting Defendant
                Kerim Eravci to Discovery.
         There are two different defendants in this matter, and each should be considered
  separately. In 111 pages of rhetoric, argument, and attachments, Peach.com, LLC and
  Levinson put forth no argument, no evidence, and not even an inference that an Arizona
  citizen who has never lived in Florida, owns no property in Florida, and has no contacts in
  Florida should have to respond to any discovery in a Florida case. Without providing even
  an inference that Mr. Eravci has any contact with Florida, Peach.com, LLC and Levinson
  seek to force him to respond to seven interrogatories (over 20 with subparts), fifteen
  requests for production of documents (over 50 with subparts) and three hours of deposition.
  Despite claiming the discovery to be “focused,” Peach.com, LLC is asking this Court to
  order Arizona-resident Mr. Eravci to provide virtually every document in the possession
  of Peachly, LLC. For example, the first request for production is for “Any internal
  documents and communications regarding marketing, advertising and/or promotion of the
  Peachly App, the Peachly Website, the My Peachly School, the Peachly Solicitation

                                                5
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 6 of 11
                                                                           1:21-cv-20636-DPG


  Websites and/or Peachly Social Media…” In what appears to be a weak attempt to make
  this incredibly broad request appear to be related to jurisdiction, Plaintiffs add “including
  to individuals located in Florida.” Of course, Plaintiffs know if they had left out the word
  “including” and truly made the request focused on jurisdiction, the response would have
  been that no such documents exist. But by using the word “including,” Plaintiffs clearly
  demand that Mr. Eravci, in his individual capacity, produce every single Peachly-related
  document and communication regarding marketing, despite the additional mention of
  Florida.
         Another egregious example of the breadth of these discovery requests is request
  number 8, which requests, “Reports, spreadsheets, presentations, materials, memoranda
  and/or similar documents that contain, provide, or include (a) the My Peachly School
  Address(es), (b) the Location Information, (c) ID Information, (d) the Peachly Plaid Data,
  and/or (e) the Verified Account information.” Through the strategic use of defined terms
  and five unique subparts, this request realistically asks Mr. Eravci to gather every piece of
  data in Peachly’s files.
         In addition to forcing him to gather all such information in a condensed time frame,
  Plaintiffs would have this Court subject Mr. Eravi to three hours of deposition that will
  undoubtedly stray as far beyond jurisdictional issues as the written requests.

         IV.    There is No Genuine Dispute That Would Justify Subjecting Defendant
                Peachly to Discovery.
         The core of Peach.com, LLC and Levinson’s request for jurisdictional discovery is
  their misconstruction of Peachly’s online marketing which was not targeted to Florida.
  Peachly’s principal has accurately stated, under penalty of perjury, that Peachly has earned
  no revenue anywhere and, thus, has earned no revenue in or from Florida. In response,
  Peach.com, LLC and Levinson have constructed an argument that, stripped of its rhetoric,
  is essentially that Peachly markets and does business online and, therefore, is subject to
  jurisdiction in Florida. However, the mere worldwide accessibility of the Defendants’

                                               6
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 7 of 11
                                                                             1:21-cv-20636-DPG


  websites, in the absence of any actual interaction with the State of Florida, will not support
  a finding of jurisdiction. Roblor Mktg. Group, Inc. v. GPS Indus., Inc., 645 F. Supp. 2d
  1130, 1142 (S.D. Fla. 2009). The accessibility of Peachly’s websites in Florida is not
  enough to procure jurisdiction over Peachly. Volt, LLC v. Volt Lighting Group LLC, 369
  F. Supp. 3d 1241, 1248 (M.D. Fla. 2019).
         Peach.com, LLC and Levinson argue that there are inconsistencies between
  Peachly’s proffered evidenced and the statements made by Peachly in its online marketing.
  Most of the perceived inconsistencies are nothing more than the construct of a skilled
  lawyer. For example, Peachly admits that it is a live website and that it does have beta
  testers, none of whom are in Florida. That certain content creators have posted about
  increasing their own income is in no way inconsistent with the fact that Peachly itself has
  earned no income. It is entirely misleading to conflate independent users’ income with
  Peachly’s lack of income.
         Nothing in Peachly’s marketing mentions Florida, is directed at Florida, or in any
  way raises a genuine issue to dispute Peachly’s evidence that it has done no business in
  Florida. To determine whether the exercise of specific jurisdiction affords due process, the
  Eleventh Circuit applies a three-part test. The first and second parts of that test require that
  the plaintiff in the case establish that their claims “arise out of or relate to” defendant’s
  contacts with the forum and that the defendant “purposefully availed” itself of the privilege
  of conducting activities within the forum state. Waite v. All Acquisition Corp., 901 F.3d
  1307, 1311 (11th Cir. 2018).
         It is undisputed that Peachly advertises on the internet and that the internet is
  accessible in Florida, but that does not rise to the level of constitutionally significant
  contact with Florida—or purposefully availing itself of doing business in Florida. Mr.
  Eravci has averred under oath that Peachly has no contacts with Florida and has conducted
  no business there. Peach.com, LLC and Levinson argue that they should be permitted to
  conduct extensive discovery to go on a fishing expedition to try to disprove that evidence.

                                                 7
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 8 of 11
                                                                          1:21-cv-20636-DPG


  They rely heavily on Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 729-31 (11th Cir.1982),
  but in Eaton, the question was whether the Court had subject matter jurisdiction, not
  personal jurisdiction, and other discovery had been ongoing in the case.
         As the Middle District of Florida noted, reliance on Eaton is misplaced where
  Plaintiffs did not submit affidavits or any other competent evidence that rebutted the
  Defendants’ affidavits and, thus, there was no genuine dispute on a material jurisdictional
  fact to warrant jurisdictional discovery. Hinkle v. Cont’l Motors, Inc., 268 F. Supp. 3d
  1312, 1328 (M.D. Fla. 2017).
         Peach.com, LLC and Levinson also cite the unpublished decision in
  UnitedHealthcare of Fla., Inc. v. Am. Renal Assocs. Holdings, Inc., No. 16-81180-CIV,
  2016 WL 8794534, at *2 (S.D. Fla. Dec. 5, 2016), but the UnitedHealthcare decision relies
  on Eaton without acknowledging the distinctions noted above. It also relies on Chudasama
  v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997), in which the Eleventh Circuit
  recited that discovery burdens include the time spent searching for and compiling relevant
  documents; the time, expense, and aggravation of preparing for and attending depositions;
  the costs of copying and shipping documents; and the attorneys’ fees generated in
  interpreting discovery requests; drafting responses to interrogatories; and coordinating
  responses to production requests; advising the client as to which documents should be
  disclosed and which ones withheld; and determining whether certain information is
  privileged. The court remarked approvingly that if the district court dismisses a non-
  meritorious claim before discovery begins, unnecessary costs to the litigants and to the
  court system can be avoided. Id. at 1367.
         In summary, absent some competent evidence that Defendants purposefully directed
  or availed itself of the Florida forum, there are no grounds to support Plaintiffs’ requests
  for jurisdictional discovery.




                                               8
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 9 of 11
                                                                            1:21-cv-20636-DPG


         V.     The Scope of Plaintiffs’ Proposed Discovery Is Far Beyond
                Jurisdictional.
         Where Courts have permitted jurisdictional discovery (in cases of a genuine dispute
  on a material jurisdictional fact) the permitted discovery has been ordered to be narrowly
  tailored. While Peach.com, LLC and Levinson claim that their requested discovery is
  narrow and focused on jurisdiction, Exhibits B and C to their motion reveal otherwise.
  (Docs. 16-2 & 16-3).
         First, Peach.com, LLC and Levinson’s request for not one but two depositions is
  entirely unnecessary. They seek to conduct six hours of depositions on the sole issue of
  whether Eravci and/or Peachly.com are subject to jurisdiction in Florida. This request
  cannot be mistaken for anything other than its true nature—to unnecessarily increase the
  expenses that Eravci and Peach.com will incur.
         Next, Peach.com, LLC and Levinson proffer 19 pages of interrogatories complete
  with 39 definitions, some of which turn a single word such as “identify” into a mandate to
  provide six separate pieces of information. These interrogatories start with a request that
  Defendants describe “in detail” any and all marketing, advertising, and/or promotion
  activities “in Florida (and/or any such activities that included Florida)…” This, of course,
  is intended to capture Peachly’s marketing efforts anywhere, since any internet activity
  includes the entire country. Plaintiff’s Fourth Interrogatory does not pretend to limit itself
  to Florida connections and instead asks Defendants to “identify” by way of a “detailed
  chart” all of the geographic locations of seven different categories of individuals.
  Moreover, Interrogatories 2, 4, 5, 6 and 7 all have numerous subparts, bringing the actual
  number of interrogatories to more than 20.
         Next, Peach.com, LLC and Levinson proffer 17 pages of requests for documents,
  with 35 definitions. Like the interrogatories, these requests are in no way targeted or
  focused and, instead, seek every single document Defendants have related to Peachly’s
  marketing efforts, all documents identifying the geographic locations of seven categories
  of persons, all of its web metrics, and all online posts, comments, and reactions related to

                                                9
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 10 of 11
                                                                             1:21-cv-20636-DPG


   Peachly. These discovery requests are simply excessive and go well beyond Plaintiffs’
   claimed “limited and focused” jurisdictional discovery. It should be Plaintiffs’ burden to
   demonstrate the need to take discovery and that the discovery is reasonably limited and
   focused. Plaintiffs have failed to do so on both accounts.
          Accordingly, Defendants respectfully request the Court deny Plaintiffs’ Motion for
   Jurisdictional Discovery and briefing on the Motion to Dismiss should move forward
   without delay.


   Dated: April 21, 2021                     Respectfully submitted,

                                             MARK STEIN LAW

                                             By: /s/Mark E. Stein
                                             Florida Bar No. 818666
                                             2999 N.E. 191st Street, Suite 330
                                             Aventura, Florida 33180
                                             mark@marksteinlaw.com

                                             Maria Crimi Speth, Esq.
                                             JABURG WILK
                                             3200 N. Central Avenue
                                             Suite 2000
                                             Phoenix, Arizona 85012
                                             Admitted Pro Hac Vice

                                             Counsel for Peachly, LLC and Kerim Eravci




                                               10
Case 1:21-cv-20636-DPG Document 18 Entered on FLSD Docket 04/21/2021 Page 11 of 11
                                                                            1:21-cv-20636-DPG


                                 CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on April 21, 2021, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
   is being served this day on all counsel of record identified on the Service List below via
   transmission of Notice of Electronic Filing Generated by CM/ECF.

                                             By:     /s/Mark E. Stein




                                         SERVICE LIST


   Robert Thornburg
   rthornburg@allendyer.com
   Stephanie Vazquez
   svazquez@allendyer.com
   Melissa Dangond
   mdangond@allendyer.com
   ALLEN, DYER, DOPPELT & GILCHRIST, P.A.
   1221 Brickell Ave., Suite 2400
   Miami, Florida 33131
   Telephone: (305) 374-8303
   Facsimile: (305) 374-8306
   Counsel for Plaintiffs Peach.com LLC and Levinson Management Group LLC




                                                11
